Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Double Patenting Rejection 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-12, 14-20, 22-23, and 25 of U.S. Patent No. 10,314,822.  Although the claims at issue are not identical, they are not patentably distinct from each other because ‘822 claims a method of treating a human at risk of develop a non-normothermic state, particularly, heat stroke, with the same regimen of dantrolene herein.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-21 of U.S. Patent No. 9,884,044, in view of Allen et al. (“Plasma Levels of dantrolene following oral administration in malignant hyperthermia-susceptible patient,” Anesthesiology, 1988, Vol. 69, No. 6, pp 900-904, Abstract only, IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘044 claims a method of using the same dantrolene dosage herein for treatment of non-normothermic state in a mammal, particularly, heat stroke. ‘044 does not claim expressly the prophylactical use of the dosage for preventing such non-normothermic state, such as heat stroke. However, Allen et al. reveals that dantrolene has been known and used for prophylactically treating subject who is hyperthermia susceptible. Therefore, it would have been obvious to use the dantrolene dosage herein to prophylactically treat (preventing) a subject susceptible of non-normal thermic state for preventing a non-normal thermic state, such as heat stroke because dantrolene is known for treating or prophylactically treating non-normal thermic state.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,685,460, in view of Allen et al. (“Plasma Levels of dantrolene following oral administration in malignant hyperthermia-susceptible patient,” Anesthesiology, 1988, Vol. 69, No. 6, pp 900-904, Abstract only, IDS). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘460 claims a method of using the same dantrolene dosage herein for treatment of heat stroke. ‘460 does not claim expressly the prophylactical use of the dosage for preventing malignant hyperthermia. However, Allen et al. reveals that dantrolene has been known and used for prophylactically treating subject who is hyperthermia/heat stroke susceptible. Therefore, it would have been obvious to use the dantrolene dosage herein to prophylactically treat a subject who is susceptible to hyperthermia/heat stroke, a non-normal thermic state.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627